The issues raised by the third party’s assertion of a retaining lien upon the shares of stock in question may not be summarily determined in an application under section 796 of the Civil Practice Act. They must be resolved in an appropriate action brought by a receiver in supplementary proceedings. Accordingly, the order appealed from is modified, without costs, so as to strike provisions of the appointment of a referee, and the matter is remitted to Special Term for the appointment of a receiver. Settle order on notice. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.